1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   COLUMBUS ALLEN JR.,                                 Case No.: 3:16-cv-2713-MMA-KSC
     CDCR #AE-1543,
12
                                        Plaintiff,       ORDER OVERRULING
13                                                       PLAINTIFF’S OBJECTIONS TO
     v.                                                  MAGISTRATE JUDGE’S ORDER
14
     JEFFREY BEARD, et.al.,
15
                                     Defendant.          [Doc. No. 65]
16
17
18
19
20
21
22
23         Plaintiff Columbus Allen Jr., currently incarcerated at California State Prison in
24   Calipatria (“CSP-CAL”), is proceeding pro se in this civil rights action against Defendant
25   Doctor Christopher Lai. Plaintiff objects to United States Magistrate Judge Karen S.
26   Crawford’s Order denying Plaintiff’s requests for a court-appointed expert and assistance
27   of counsel. For the reasons set forth below, the Court OVERRULES Plaintiff’s
28   objections.

                                                     1
                                                                             3:16-cv-2713-MMA-KSC
1                                                      BACKGROUND
2               Plaintiff’s allegations are based on a steroid shot administered by Defendant on
3    September 10, 2015.1 Defendant allegedly failed to obtain Plaintiff’s informed consent
4    before administering the shot, and Plaintiff became ill the following day as a result of the
5    shot. Based on these facts, Plaintiff has five remaining causes of action against
6    Defendant: (1) battery, (2) a violation of his 8th Amendment rights against cruel and
7    unusual punishment, (3) a deprivation of his constitutional right to due process, (4) a
8    violation of California Civil Code Section 52.1, and (5) negligence per se.
9               Plaintiff first requested the voluntary assistance of counsel on May 15, 2017. See
10   Doc. No. 31.2 The Court denied that request based on Plaintiff’s failure to show
11   exceptional circumstances warranting the assignment of counsel. See Doc. No. 37.
12   Plaintiff filed a request for a court-appointed expert and a second request for voluntary
13   assistance of counsel on May 3, 2018. See Doc. No. 53. Judge Crawford denied both
14   requests on September 13, 2018, for reasons discussed below. See Doc. No. 63. On
15   September 23, 2018, Plaintiff filed a motion seeking “reconsideration” of Judge
16   Crawford’s Order. See Doc. No. 65. Substantively, Plaintiff invokes this Court’s review
17   by objecting to the Order pursuant to Federal Rule of Civil Procedure 72. See Fed. R.
18   Civ. P. 72(a).
19                                                     DISCUSSION
20       I.     Legal Standard
21              In reviewing a magistrate judge’s decision, the district court’s function “is not to
22   decide what decision [the district court] would have reached on its own, nor to determine
23   what is the best possible result considering all available evidence.” Bare Escentuals
24   Beauty, Inc. v. Costco Wholesale Corp., No. 07CV90, 2007 U.S. Dist. LEXIS 90893, at
25                                                  
26
     1
      Plaintiff’s allegations are set forth in detail in the Court’s November 5, 2018 Order granting
27   Defendant’s motion for partial judgment on the pleadings. See Doc. No. 66.
28   2
         All citations refer to the document and pagination assigned by the CM/ECF system.

                                                           2
                                                                                         3:16-cv-2713-MMA-KSC
1    *4 (S.D. Cal. Dec. 11, 2007) (internal citations omitted). Rather, the Court’s function “is
2    to decide whether the Magistrate Judge, based on the evidence and information before
3    [her], rendered a decision that was clearly erroneous or contrary to law.” Id. “Under
4    Rule 72(a), [a] finding is ‘clearly erroneous’ when, although there is evidence to support
5    it, the reviewing court on the entire evidence is left with the definite and firm conviction
6    that a mistake has been committed.” Waterfall Homeowners Ass’n v. Viega, Inc., 283
7    F.R.D. 571, 575 (D. Nev. 2012). “An order is contrary to law when it fails to apply or
8    misapplies relevant statutes, case law or rules of procedure.” Id.
9    II.   Analysis
10             A. Plaintiff’s Request for an Expert
11         Title 28, United States Code, Section 1915, does not authorize the expenditure of
12   public funds for expert witnesses. See 28 U.S.C. § 1915. However, under Federal Rule
13   of Evidence 706, a district court has discretion to appoint a neutral expert witness
14   compensated, not with public funds, but “. . . by the parties in the proportion . . . that the
15   court directs–and the compensation is then charged like other costs.” Fed. R. Civ. P.
16   706(c)(2). “A witness who is qualified as an expert by knowledge, skill, experience,
17   training, or education may testify in the form of an opinion or otherwise if . . . the
18   expert’s scientific, technical, or other specialized knowledge will help the trier of fact to
19   understand the evidence or to determine a fact in issue . . . .” Fed. R. Evid. 702(a). Rule
20   706 “is drafted to avoid such a situation where the only reason why a case would not
21   proceed to trial is the presence or absence of an expert witness rather than the merits of a
22   plaintiff’s claims.” Gorton v. Todd, 793 F. Supp. 2d 1171, 1181 n.9 (E.D. Cal. 2011).
23   Rule 706 requires the court to “expressly articulate a reasoned explanation for its
24   determination.” Id. at 1178 (holding when a magistrate judge does not provide an
25   explanation their ruling is erroneous).
26         In deciding whether to appoint an expert, the most important thing a court must
27   consider is if an expert witness will promote accurate factfinding. Id. at 1179, 1182.
28   (“Expert witnesses are rarely appointed under Rule 706 because the adversary system is

                                                    3
                                                                                3:16-cv-2713-MMA-KSC
1    usually sufficient to promote accurate factfinding.”) The contention of accurate
2    factfinding is lessened when the plaintiff is a pro se prisoner, yet an “expert witnesses
3    should not be appointed under Rule 706 where not necessary or significantly useful for
4    the trier of fact to comprehend a material issue in a case.” Id. at 1181-1182. In
5    evaluating if an expert will promote accurate factfinding, a court should assess if the
6    action involves complex scientific evidence or complex issues. See Skylstad v. Reynolds,
7    248 F. App’x 808, 810 (9th Cir. 2007) (holding in prisoner’s 42 USCS § 1983 action for
8    medical malpractice, retaliation, excessive force, deliberate indifference to medical
9    needs, unlawful search and seizure, and due process violations, the district court did not
10   error in declining to appoint experts to assist prisoner because action did not involve
11   complex scientific evidence of complex issues).
12         Beyond considering whether an expert is necessary for accurate factfinding, a court
13   should also consider
14         (1) Whether expert testimony is necessary or significantly useful for the trier
           of fact to comprehend a material issue in a case[,] (2) Whether the moving
15
           party has produced some evidence, admissible or otherwise, that
16         demonstrates a serious dispute that could be resolved or understood through
           expert testimony[,] (3) Whether certain circumstances or conditions of a
17
           party limit the effectiveness of the adversary process to result in accurate
18         factfinding[, and] (4) Whether the legal basis of plaintiff’s claim entitles him
           to special consideration by the courts.
19
20   Gorton, 793 F. Supp. 2d at 1185.
21         Plaintiff objects to Judge Crawford’s decision to deny him an expert as clearly
22   erroneous, contrary to law, and lacking evidentiary support. Plaintiff argues the decision
23   is contrary to law because a lay-person is not going to understand the specificity of the
24   chemical compounds in the shot administered by Defendant, nor does a lay-person have
25   the knowledge to understand if the injection is the proximate cause of Plaintiff’s injuries.
26   Plaintiff believes that the complexity of this matter requires the court to appoint an expert
27   under Gorton v. Todd. He also assumed that an expert would be appointed for him
28   because Judge Crawford set deadlines related to expert evidence in the Scheduling Order.

                                                   4
                                                                               3:16-cv-2713-MMA-KSC
1    See Doc. No. 50. Plaintiff further contends that Judge Crawford erroneously considered
2    the expert’s compensation as a basis denying Plaintiff’s request, contrary to Daubert v.
3    Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
4               Judge Crawford explained her reasonable decision to deny Plaintiff’s request for an
5    expert. She rationalized that the Eighth Amendment “deliberate indifference” standard
6    does not demand an expert, nor special consideration by the courts, because lay-people
7    generally are able to understand the severity of medical issues.3 See Doc. No. 63 at 6.
8    She explained that the facts presented in this case are not complex in nature, and a lay-
9    person’s knowledge is sufficient to grasp the issues.4 See id. at 7.
10              In this case, the Court agrees that an expert will not help the jury understand or
11   comprehend evidence, nor would it provide for more accurate fact finding than without
12   an expert. Plaintiff’s status as a pro se prisoner does not pose an impediment, as the facts
13   and issues in this case are readily comprehendible.5 And contrary to Plaintiff’s
14   contention, an expert’s compensation had no bearing on Judge Crawford’s decision.
15   Additionally, it is standard for the Court to issue a Scheduling Order with deadlines
16   related to expert discovery. Plaintiff misconstrued the meaning of those deadlines, which
17   were not meant to suggest that the Court intended to appoint an expert. See Fed. R. Civ.
18
19
                                                    
20
     3
21    Although Judge Crawford discussed only Plaintiff’s Eighth Amendment claim in depth in the order,
     her analysis applies equally to all of Plaintiff’s remaining claims.
22
     4
      The analysis may be different in considering a medical malpractice claim, however, the Court
23   dismissed Plaintiff’s professional negligence claim as time-barred. See Doc. No. 66.
24   5
      Plaintiff claims that without an expert a lay-person will not understand the chemical compounds of the
25   shot, nor how the injection proximately caused Plaintiff’s injuries. However, a trier of fact is not
     evaluating those claims at this time. As such, an expert is not necessary. If an expert is needed to
26   present information to help a trier of fact, the Court may appoint an expert accordingly. Gorton, 793 F.
     Supp. 2d at 1184-85. (“While it may be appropriate to deny a request made at a point in litigation where
27   evidence is not being evaluated as not being necessary at the time, when the court or the trier of fact is
     evaluating evidence, courts cannot rely on such a minimal explanation. Rather, in those circumstances
28   where the timing is appropriate, the court should discuss the merits of the request.”).

                                                         5
                                                                                         3:16-cv-2713-MMA-KSC
1    P. 16 (requiring the court to issue a scheduling order with discovery deadlines in all
2    cases).
3          Accordingly, the Court OVERRULES Plaintiff’s objection.
4              B. Plaintiff’s Request for Assistance of Counsel
5          Plaintiff does not have a “constitutional right to appointed counsel in a [civil
6    matter].” Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (partially overruled on
7    other grounds by Rand v. Rowland, 154 F.3d 952, 954 n.1 (9th Cir. 1998)). However, the
8    court may appoint counsel only in “exceptional circumstances” under section 1915(d).
9    Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). In analyzing exceptional
10   circumstances, a court needs to evaluate both “the likelihood of success on the merits and
11   the ability of the petitioner to articulate his claims pro se in light of the complexity of the
12   legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). “Neither
13   of these factors is dispositive and both must be viewed together before reaching a
14   decision.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
15         Judge Crawford did not err in refusing to appoint counsel in this action. Plaintiff
16   claims Judge Crawford’s denial of his request for assistance of counsel is contrary to law
17   because Plaintiff can demonstrate exceptional circumstances that require the appointment
18   of an attorney. Plaintiff argues that his claims are complex, and that he is likely to
19   succeed on the merits because the Court set a trial date, which “infers ‘a likelihood of
20   success on the merits’ exist [sic].” Doc. No. 53 at 5. Plaintiff does not cite any authority
21   for this proposition, and he does not articulate why he has a likelihood of success on the
22   merits. Setting a trial date is standard procedure, regardless of the merits of a party’s
23   claims. See Fed. R. Civ. P. 16 (requiring the court to issue a scheduling order and set a
24   date for trial in all cases). Judge Crawford determined that she was unable to assess
25   Plaintiff’s likelihood of success based on the current record, and that determination does
26   not warrant a finding of exceptional circumstances. See Garcia v. Blahnik, No. 14cv875-
27   LAB-BGS, 2016 U.S. Dist. LEXIS 107864, at *3 (S.D. Cal. Aug. 15, 2016) (“Where the
28

                                                    6
                                                                                3:16-cv-2713-MMA-KSC
1    court has insufficient information to determine the likelihood of success, the likelihood of
2    success factor does not support a finding of exceptional circumstances.”).
3          More importantly, even though Plaintiff is proceeding pro se, he has demonstrated
4    sufficient writing ability and legal knowledge to articulate his claims. As noted above,
5    the alleged facts and issues raised are not of substantial complexity. Lastly, Plaintiff
6    argues that he needs counsel to develop further facts and advance the merits of his claim
7    against Defendant. This does not warrant appointment of counsel. See Wilborn, 789
8    F.2d at 1331 (“If all that was required to establish successfully the complexity of the
9    relevant issues was a demonstration of the need for development of further facts,
10   practically all cases would involve complex legal issues.”).
11         Accordingly, the Court OVERRULES Plaintiff’s objection.
12                                          CONCLUSION
13         Based on the foregoing, the Court OVERRULES Plaintiff’s objections to Judge
14   Crawford’s Order.
15         IT IS SO ORDERED.
16   DATE: November 7, 2018                  _______________________________________
                                             HON. MICHAEL M. ANELLO
17
                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                               3:16-cv-2713-MMA-KSC
